Case 3:19-cv-18365-BRM-ZNQ Document 6 Filed 10/24/19 Page 1 of 18 PageID: 179



UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
CHRISTIAN VANDER VLIET

                                 Plaintiff,                     Case No. 3:19-cv-18365

               -against-                                        NEWREZ LLC D/B/A
                                                                SHELLPOINT MORTGAGE
NEWREZ, LLC D/B/A SHELLPOINT                                    SERVICING ANSWER
MORTGAGE SERVICING; SERVIS ONE, INC.
D/B/A BSI FINANCIAL SERVICES,

                                 Defendants.


         Defendant NewRez, LLC d/b/a Shellpoint Mortgage Servicing (Shellpoint) hereby

submits its answer in response to plaintiff Christian Vander Vliet's Complaint dated September

25, 2019, and states:

         1.    Defendant denies the allegations in paragraph one of the complaint as to

Shellpoint. The remaining allegations set forth in paragraph one of the complaint are not

directed towards defendant and are not facts to which a response is required from defendant. To

the extent a response is required, defendant denies the allegations, and respectfully refers all

questions of law to the Court.

         2.    Defendant admits the allegation in paragraph two of the complaint.

         3.    Defendant is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in paragraph three of the complaint.

         4.    Defendant admits the allegations in paragraph four of the complaint.

         5.    Defendant admits the allegation in paragraph five of the complaint.

         6.    Defendant is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in paragraph six of the complaint.




         42452766;1
50486869;3
Case 3:19-cv-18365-BRM-ZNQ Document 6 Filed 10/24/19 Page 2 of 18 PageID: 180



         7.     Defendant denies the allegations in paragraph seven of the complaint, except

admits it operates as a business entity in New Jersey, and respectfully refers all questions of law

to the Court.

         8.     The allegations set forth in paragraph eight of the complaint are not directed

towards defendant and are not facts to which a response is required from defendant. To the

extent a response is required, defendant denies the allegations, and respectfully refers all

questions of law to the Court.

         9.     States no response is required to paragraph nine of the complaint. To the extent a

response is required, defendant denies all allegations, and respectfully refers all questions of law

to the court.

         10.    States no response is required to paragraph ten of the complaint. To the extent a

response is required, defendant denies all allegations, and respectfully refers all questions of law

to the court.

         11.    Defendant denies the allegations in paragraph eleven of the complaint as to

Shellpoint. The remaining allegations set forth in paragraph eleven of the complaint are not

directed towards defendant and are not facts to which a response is required from defendant. To

the extent a response is required, defendant denies the allegations, and respectfully refer all

questions of law to the Court.

         12.    States no response is required to paragraph twelve of the complaint. To the extent

a response is required, defendant denies all allegations, and respectfully refers all questions of

law to the court.




                                               -2-
50486869;3
Case 3:19-cv-18365-BRM-ZNQ Document 6 Filed 10/24/19 Page 3 of 18 PageID: 181



         13.   States no response is required to paragraph thirteen of the complaint. To the

extent a response is required, defendant denies all allegations, and respectfully refers all

questions of law to the court.

         14.   States no response is required to paragraph fourteen of the complaint. To the

extent a response is required, defendant denies all allegations, and respectfully refers all

questions of law to the court.

         15.   States no response is required to paragraph fifteen of the complaint. To the extent

a response is required, defendant denies all allegations, and respectfully refers all questions of

law to the court.

         16.   States no response is required to paragraph sixteen of the complaint. To the

extent a response is required, defendant denies all allegations, and respectfully refers all

questions of law to the court.

         17.   States no response is required to paragraph seventeen of the complaint. To the

extent a response is required, defendant denies all allegations, and respectfully refers all

questions of law to the court.

         18.   States no response is required to paragraph eighteen of the complaint. To the

extent a response is required, defendant denies all allegations, and respectfully refers all

questions of law to the court.

         19.   Defendant denies the allegations in paragraph nineteen of the complaint and

respectfully refers all questions of law to the Court.

         20.   Defendant denies the allegations in paragraph twenty of the complaint and

respectfully refers all questions of law to the Court.




                                                -3-
50486869;3
Case 3:19-cv-18365-BRM-ZNQ Document 6 Filed 10/24/19 Page 4 of 18 PageID: 182



         21.   Defendant denies the allegations in paragraph twenty-one of the complaint and

respectfully refers all questions of law to the Court.

         22.   States no response is required to paragraph twenty-two of the complaint. To the

extent a response is required, defendant denies all allegations, and respectfully refers all

questions of law to the court.

         23.   States no response is required to paragraph twenty-three of the complaint. To the

extent a response is required, defendant denies all allegations, and respectfully refers all

questions of law to the court.

         24.   States no response is required to paragraph twenty-four of the complaint. To the

extent a response is required, defendant denies all allegations, and respectfully refers all

questions of law to the court.

         25.   States no response is required to paragraph twenty-five of the complaint. To the

extent a response is required, defendant denies all allegations, and respectfully refers all

questions of law to the court.

         26.   Defendant is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in paragraph twenty-six of the complaint.

         27.   Defendant admits the allegation in paragraph twenty-seven of the complaint.

         28.   Defendant denies the allegations in paragraph twenty-eight of the complaint.

         29.   Defendant admits the allegation in paragraph twenty-nine of the complaint.

         30.   Defendant admits the allegation in paragraph thirty of the complaint.

         31.   Defendant denies allegations in paragraph thirty-one of the complaint, except

admits Plaintiff contacted Shellpoint regarding payment on February 20, 2019.




                                                -4-
50486869;3
Case 3:19-cv-18365-BRM-ZNQ Document 6 Filed 10/24/19 Page 5 of 18 PageID: 183



         32.   Defendant denies allegations in paragraph thirty-two of the complaint, except

admits Shellpoint attempted to process a payment on February 20, 2019.

         33.   Defendant denies the allegation in paragraph thirty-three of the complaint.

         34.   Defendant denies the allegation in paragraph thirty-four of the complaint, except

admits Shellpoint sent plaintiff a letter dated March 19, 2019 informing him of "a returned item

from your financial institution in the amount of $2,237.60."

         35.   Defendant denies the allegations in paragraph thirty-five of the complaint.

         36.   Defendant denies the allegations in paragraph thirty-six of the complaint, except

admits plaintiff sent Shellpoint a facsimile on April 8, 2019.

         37.   Defendant admits the allegation in paragraph thirty-seven of the complaint.

         38.   Defendant admits the allegation in paragraph thirty-eight of the complaint.

         39.   Defendant denies the allegation in paragraph thirty-nine of the complaint, except

admits plaintiff sent a facsimile to Shellpoint on April 26. 2019.

         40.   Defendant admits the allegation in paragraph forty of the complaint.

         41.   Defendant denies the allegations in paragraph forty-one of the complaint.

         42.   Defendant denies the allegations in paragraph forty-two of the complaint, except

admits plaintiff sent Shellpoint representative an email correspondence on May 20, 2019.

         43.   Defendant admits the allegation in paragraph forty-three of the complaint.

         44.   Defendant denies the allegation in paragraph forty-four of the complaint, except

admits plaintiff sent Shellpoint a facsimile on May 30, 2019.

         45.   Defendant denies the allegations in paragraph forty-five of the complaint, except

admits a foreclosure sale was scheduled for August 5, 2019.




                                                -5-
50486869;3
Case 3:19-cv-18365-BRM-ZNQ Document 6 Filed 10/24/19 Page 6 of 18 PageID: 184



         46.    Defendant is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in paragraph forty-six of the complaint.

         47.    Defendant admits the allegations in paragraph forty-seven of the complaint.

         48.    Defendant admits the allegations in paragraph forty-eight of the complaint.

         49.    Defendant denies the allegations in paragraph forty-nine of the complaint.

         50.    Defendant admits the allegations in paragraph fifty of the complaint.

         51.    Defendant denies the allegations in paragraph fifty-one of the complaint, except

admits Shellpoint responded to the "RFI" through correspondence dated July 26, 2019.

         52.    Defendant denies the allegations in paragraph fifty-two of the complaint, except

admits counsel mailed "NOE."

         53.    Defendant admits the allegations in paragraph fifty-three of the complaint.

         54.    Defendant denies the allegations in paragraph fifty-four of the complaint, except

admits counsel mailed "NOE."

         55.    Defendant admits the allegations in paragraph fifty-five of the complaint.

         56.    Defendant denies the allegations in paragraph fifty-six of the complaint as to

Shellpoint, except admits property was scheduled to be sold at auction on August 2, 2019. The

remaining allegations set forth in paragraph fifty-six of the complaint are not directed towards

defendant and are not facts to which a response is required from defendant. To the extent a

response is required, defendant denies the allegations, and respectfully refer all questions of law

to the Court.

         57.    Defendant denies the allegations in paragraph fifty-seven of the complaint

         58.    Defendant denies the allegations in paragraph fifty-eight of the complaint and all

its subparts, and respectfully refers all questions of law to the court.



                                                 -6-
50486869;3
Case 3:19-cv-18365-BRM-ZNQ Document 6 Filed 10/24/19 Page 7 of 18 PageID: 185



         59.    The allegations set forth in paragraph fifty-nine of the complaint are not directed

towards defendant and are not facts to which a response is required from defendant. To the

extent a response is required, defendant denies the allegations, and respectfully refer all

questions of law to the Court.

         60.    The allegations set forth in paragraph sixty of the complaint are not directed

towards defendant and are not facts to which a response is required from defendant. To the

extent a response is required, defendant denies the allegations, and respectfully refer all

questions of law to the Court.

         61.    Defendant is without knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in paragraph sixty-one of the complaint.

         62.    Defendant denies the allegations in paragraph sixty-two of the complaint and all

its subparts, and respectfully refers all questions of law to the court.

         63.    States no response is required to paragraph sixty-three of the complaint. To the

extent a response is required, defendant denies all allegations, and respectfully refers all

questions of law to the court.

                                           COUNT ONE

         64.    In response to the allegations of paragraph sixty-four of the complaint, defendant

repeats and reiterates each and every response contained in the paragraphs 1 through 63 of this

answer as if set forth fully herein.

         65.    Defendant denies the allegations in paragraph sixty-five of the complaint and

respectfully refers all questions of law to the court.

         66.    Defendant denies the allegation in paragraph sixty-six of the complaint and

respectfully refers all questions of law to the court.



                                                 -7-
50486869;3
Case 3:19-cv-18365-BRM-ZNQ Document 6 Filed 10/24/19 Page 8 of 18 PageID: 186



         67.    Defendant denies the allegations in paragraph sixty-seven of the complaint.

         68.    Defendant denies the allegations in paragraph sixty-eight of the complaint and

respectfully refers all questions of law to the court.

         69.    Defendant denies the allegations in paragraph sixty-nine of the complaint and

respectfully refers all questions of law to the court.

         70.    Defendant denies the allegations in paragraph seventy of the complaint and

respectfully refers all questions of law to the court.

         71.    Defendant denies the allegations in paragraph seventy-one of the complaint.

         72.    Defendant denies the allegations in paragraph seventy-two of the complaint, and

respectfully refers all questions of law to the court.

         73.    Defendant denies the allegations in paragraph seventy-three of the complaint and

respectfully refers all questions of law to the court.

                                           COUNT TWO

         74.    In response to the allegations of paragraph seventy-four of the complaint,

defendant repeats and reiterates each and every response contained in the paragraphs 1 through

73 of this answer as if set forth fully herein.

         75.    States no response is required to paragraph seventy-five of the complaint. To the

extent a response is required, defendant denies all allegations, and respectfully refers all

questions of law to the court.

         76.    States no response is required to paragraph seventy-six of the complaint. To the

extent a response is required, defendant denies all allegations, and respectfully refers all

questions of law to the court.




                                                  -8-
50486869;3
Case 3:19-cv-18365-BRM-ZNQ Document 6 Filed 10/24/19 Page 9 of 18 PageID: 187



         77.    Defendant denies all allegations in paragraph seventy-seven of the complaint and

respectfully refers all questions of law to the court.

         78.    Defendant denies all allegations in paragraph seventy-eight of the complaint and

respectfully refers all questions of law to the court.

         79.    Defendant denies all allegations in paragraph seventy-nine of the complaint and

respectfully refers all questions of law to the court.

         80.    Defendant denies the allegations in paragraph eighty of the complaint and

respectfully refers all questions of law to the court.

         81.    Defendant denies the allegations in paragraph eighty-one of the complaint and

respectfully refers all questions of law to the court.

                                         COUNT THREE

         82.    In response to the allegations of paragraph eighty-two of the complaint, defendant

repeats and reiterates each and every response contained in the paragraphs 1 through 81 of this

answer as if set forth fully herein.

         83.    States no response is required to paragraph eighty-three of the complaint. To the

extent a response is required, defendant denies all allegations, and respectfully refers all

questions of law to the court.

         84.    Defendant denies the allegation in paragraph eighty-four of the complaint and

respectfully refers all questions of law to the court.

         85.    Defendant denies the allegations in paragraph eighty-five of the complaint and

respectfully refers all questions of law to the court.




                                                 -9-
50486869;3
Case 3:19-cv-18365-BRM-ZNQ Document 6 Filed 10/24/19 Page 10 of 18 PageID: 188



          86.    States no response is required to paragraph sixty-six of the complaint. To the

 extent a response is required, defendant denies all allegations, and respectfully refers all

 questions of law to the court.

          87.    States no response is required to paragraph sixty-seven of the complaint. To the

 extent a response is required, defendant denies all allegations, and respectfully refers all

 questions of law to the court.

          88.    Defendant denies the allegations in paragraph eighty-eight of the complaint.

          89.    Defendant denies the allegations in paragraph eighty-nine of the complaint.

          90.    Defendant denies the allegations in paragraph ninety of the complaint and

 respectfully refers all questions of law to the court.

          91.    Defendant denies the allegations in paragraph ninety-one of the complaint and

 respectfully refers all questions of law to the court.

          92.    Defendant denies the allegations in paragraph ninety-two of the complaint, and all

 of its subparts, and respectfully refers all questions of law to the court.

                                            COUNT FOUR

          93.    In response to the allegations of paragraph ninety-three of the complaint,

 defendant repeats and reiterates each and every response contained in the paragraphs 1 through

 92 of this answer as if set forth fully herein.

          94.    States no response is required to paragraph ninety-four of the complaint. To the

 extent a response is required, defendant denies all allegations, and respectfully refers all

 questions of law to the court.




                                                   - 10 -
 50486869;3
Case 3:19-cv-18365-BRM-ZNQ Document 6 Filed 10/24/19 Page 11 of 18 PageID: 189



          95.    States no response is required to paragraph ninety-five of the complaint. To the

 extent a response is required, defendant denies all allegations, and respectfully refers all

 questions of law to the court.

          96.    States no response is required to paragraph ninety-six of the complaint. To the

 extent a response is required, defendant denies all allegations, and respectfully refers all

 questions of law to the court.

          97.    States no response is required to paragraph ninety-seven of the complaint. To the

 extent a response is required, defendant denies all allegations, and respectfully refers all

 questions of law to the court.

          98.    Defendant admits the allegation in paragraph ninety-eight of the complaint.

          99.    Defendant admits the allegation in paragraph ninety-nine of the complaint.

          100.   Defendant admits the allegation in paragraph one hundred of the complaint.

          101.   Defendant admits the allegations in paragraph one hundred one of the complaint.

          102.   Defendant admits the allegation in paragraph one hundred two of the complaint.

          103.   Defendant denies the allegations in paragraph one hundred three of the complaint.

          104.   Defendant denies the allegations in paragraph one hundred four of the complaint.

          105.   Defendant denies the allegations in paragraph one hundred five of the complaint

 and respectfully refers all questions of law to the court.

          106.   Defendant denies the allegation in paragraph one hundred six of the complaint

 and respectfully refers all questions of law to the court.

          107.   Defendant denies the allegations in paragraph one hundred seven of the complaint

 and respectfully refers all questions of law to the court.




                                                 - 11 -
 50486869;3
Case 3:19-cv-18365-BRM-ZNQ Document 6 Filed 10/24/19 Page 12 of 18 PageID: 190



          108.   States no response is required to paragraph one hundred eight of the complaint.

 To the extent a response is required, defendant denies all allegations, and respectfully refers all

 questions of law to the court.

                                                COUNT FIVE

          109.   In response to the allegations of paragraph one hundred nine of the complaint,

 defendant repeats and reiterates each and every denial contained in the paragraphs 1 through 108

 of this answer as if set forth fully herein.

          110.   States no response is required to paragraph one hundred ten of the complaint. To

 the extent a response is required, defendant denies allegation, and respectfully refers all

 questions of law to the court.

          111.   States no response is required to paragraph one hundred eleven of the complaint.

 To the extent a response is required, defendant denies allegation, and respectfully refers all

 questions of law to the court.

          112.   Defendant denies the allegations in paragraph one hundred twelve and

 respectfully refers all questions of law to the court.

          113.   Defendant denies the allegations in paragraph one hundred thirteen of the

 complaint and respectfully refers all questions of law to the court.

          114.   Defendant denies the allegations in paragraph one hundred fourteen of the

 complaint and respectfully refers all questions of law to the court.

          115.   Defendant denies the allegations in paragraph one hundred fifteen of the

 complaint and respectfully refer all questions of law to the court.

          116.   Defendant denies the allegations in paragraph one hundred sixteen of the

 complaint and respectfully refers all questions of law to the court.



                                                   - 12 -
 50486869;3
Case 3:19-cv-18365-BRM-ZNQ Document 6 Filed 10/24/19 Page 13 of 18 PageID: 191



          117.    States no response is required to paragraph one hundred seventeen of the

 complaint. To the extent a response is required, defendant denies allegation, and respectfully

 refers all questions of law to the court.

                                                COUNT SIX

          118.    In response to the allegations of paragraph one hundred eighteen of the complaint,

 defendant repeats and reiterates each and every denial contained in the paragraphs 1 through 117

 of this answer as if set forth fully herein.

          119.    The allegations set forth in paragraph one hundred nineteen of the complaint are

 not directed towards defendant and are not facts to which a response is required from defendant.

 To the extent a response is required, defendant denies the allegations, and respectfully refer all

 questions of law to the Court.

          120.    The allegations set forth in paragraph one hundred twenty of the complaint are not

 directed towards defendant and are not facts to which a response is required from defendant. To

 the extent a response is required, defendant denies the allegations, and respectfully refer all

 questions of law to the Court.

          121.    The allegations set forth in paragraph one hundred twenty-one of the complaint

 are not directed towards defendant and are not facts to which a response is required from

 defendant.      To the extent a response is required, defendant denies the allegations, and

 respectfully refer all questions of law to the Court.

          122.    The allegations set forth in paragraph one hundred twenty-two of the complaint

 are not directed towards defendant and are not facts to which a response is required from

 defendant.      To the extent a response is required, defendant denies the allegations, and

 respectfully refer all questions of law to the Court.



                                                  - 13 -
 50486869;3
Case 3:19-cv-18365-BRM-ZNQ Document 6 Filed 10/24/19 Page 14 of 18 PageID: 192



          123.    The allegations set forth in paragraph one hundred twenty-three of the complaint

 are not directed towards defendant and are not facts to which a response is required from

 defendant.      To the extent a response is required, defendant denies the allegations, and

 respectfully refer all questions of law to the Court.

          124.    The allegations set forth in paragraph one hundred twenty-four of the complaint

 are not directed towards defendant and are not facts to which a response is required from

 defendant.      To the extent a response is required, defendant denies the allegations, and

 respectfully refer all questions of law to the Court.

          125.    The allegations set forth in paragraph one hundred twenty-five of the complaint

 are not directed towards defendant and are not facts to which a response is required from

 defendant.      To the extent a response is required, defendant denies the allegations, and

 respectfully refer all questions of law to the Court.

          126.    The allegations set forth in paragraph one hundred twenty-six of the complaint are

 not directed towards defendant and are not facts to which a response is required from defendant.

 To the extent a response is required, defendant denies the allegations, and respectfully refer all

 questions of law to the Court.

          127.    The allegations set forth in paragraph one hundred twenty-seven of the complaint

 are not directed towards defendant and are not facts to which a response is required from

 defendant.      To the extent a response is required, defendant denies the allegations, and

 respectfully refer all questions of law to the Court.

          128.    The allegations set forth in paragraph one hundred twenty-eight of the complaint

 are not directed towards defendant and are not facts to which a response is required from




                                                 - 14 -
 50486869;3
Case 3:19-cv-18365-BRM-ZNQ Document 6 Filed 10/24/19 Page 15 of 18 PageID: 193



 defendant.      To the extent a response is required, defendant denies the allegations, and

 respectfully refer all questions of law to the Court.

                                          COUNT SEVEN

          129.    In response to the allegations of paragraph one hundred twenty-nine of the

 complaint, defendant repeats and reiterates each and every denial contained in the paragraphs 1

 through 128 of this answer as if set forth fully herein.

          130.    The allegations set forth in paragraph one hundred thirty of the complaint are not

 directed towards defendant and are not facts to which a response is required from defendant. To

 the extent a response is required, defendant denies the allegations, and respectfully refer all

 questions of law to the Court.

          131.    The allegations set forth in paragraph one hundred thirty-one of the complaint are

 not directed towards defendant and are not facts to which a response is required from defendant.

 To the extent a response is required, defendant denies the allegations, and respectfully refer all

 questions of law to the Court.

          132.    The allegations set forth in paragraph one hundred thirty-two of the complaint are

 not directed towards defendant and are not facts to which a response is required from defendant.

 To the extent a response is required, defendant denies the allegations, and respectfully refer all

 questions of law to the Court.

          133.    The allegations set forth in paragraph one hundred thirty-three of the complaint

 are not directed towards defendant and are not facts to which a response is required from

 defendant.      To the extent a response is required, defendant denies the allegations, and

 respectfully refer all questions of law to the Court.




                                                 - 15 -
 50486869;3
Case 3:19-cv-18365-BRM-ZNQ Document 6 Filed 10/24/19 Page 16 of 18 PageID: 194



          134.    The allegations set forth in paragraph one hundred thirty-four of the complaint are

 not directed towards defendant and are not facts to which a response is required from defendant.

 To the extent a response is required, defendant denies the allegations, and respectfully refer all

 questions of law to the Court.

          135.    The allegations set forth in paragraph one hundred thirty-five of the complaint are

 not directed towards defendant and are not facts to which a response is required from defendant.

 To the extent a response is required, defendant denies the allegations, and respectfully refer all

 questions of law to the Court.

          136.    The allegations set forth in paragraph one hundred twenty-six of the complaint are

 not directed towards defendant and are not facts to which a response is required from defendant.

 To the extent a response is required, defendant denies the allegations, and respectfully refer all

 questions of law to the Court.

          137.    The allegations set forth in paragraph one hundred thirty-seven of the complaint

 are not directed towards defendant and are not facts to which a response is required from

 defendant.      To the extent a response is required, defendant denies the allegations, and

 respectfully refer all questions of law to the Court.

                                      II. AFFIRMATIVE DEFENSES

          1.      Failure to State a Claim: The complaint and each purported cause of action in

 the complaint fails to state a claim upon which relief can be granted.

          2.      Laches: The claims are barred by the doctrine of laches.

          3.      Estoppel: The claims are barred by the doctrine of estoppel.




                                                 - 16 -
 50486869;3
Case 3:19-cv-18365-BRM-ZNQ Document 6 Filed 10/24/19 Page 17 of 18 PageID: 195



          4.    Res Judicata/Collateral Estoppel: The claims are barred by the doctrine of res

 judicata, in particular by the preclusive effect of the final judgment in the Superior Court of New

 Jersey, Chancery Division, Monmouth County, dated June 10, 2019.

          5.    Entire Controversy Doctrine:           Plaintiff's claim is barred by the Entire

 Controversy Doctrine.

          6.    Waiver and/or Release: Plaintiff has waived and/or released the right to pursue

 the claims.

          7.    Unclean Hands: Plaintiff's claims are barred by the doctrine of unclean hands.

          8.    Statute of Limitations: Plaintiff's claims for relief are limited and/or barred by

 the applicable statutes of limitations.

          9.    Statute of Frauds: Any counterclaims based on allegations inconsistent with the

 terms of the note and mortgage are barred by the statute of frauds.

          10.   Breach of Duties: Defendant's recovery is barred because he is in material breach

 of the duties under which this action arises.

          11.   Breach of Agreements: Plaintiff breached the terms of the note and mortgage.

          12.   Voluntary Agreement: The counterclaims are barred, in whole or in part, by the

 defendant's binding, voluntary agreement to the terms and conditions of the loan.

          13.   Reservation: Defendant reserves the right to assert any additional affirmative

 defenses based on information or knowledge obtained throughout the course of litigation.


 Dated: New York, New York
        October 24, 2019

                                                          AKERMAN LLP

                                                 By:      /s/ Anne Carrasco
                                                          Anne Carrasco


                                                 - 17 -
 50486869;3
Case 3:19-cv-18365-BRM-ZNQ Document 6 Filed 10/24/19 Page 18 of 18 PageID: 196




                                                666 Fifth Avenue, 20th Floor
                                                New York, New York 10103
                                                Tel: (212) 880-3800

                                                Attorneys for Defendant NewRez, LLC d/b/a
                                                Shellpoint Mortgage Servicing




 TO:      Javier L. Merino, Esq.
          DANN & MERINO, P.C.
          1 Meadowlands Plaza, Suite 200
          East Rutherford Plaza, NJ 07073
          (201) 355-3440

          Attorneys for Plaintiff Christian Vander Vliet




                                                 - 18 -
 50486869;3
